--------------------------------------------------------------------------------

Exhibit 10.2
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
NONQUALIFIED STOCK OPTION AGREEMENT


BETWEEN


SILVERLEAF RESORTS, INC.


AND
 
_____________________________

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
 Page
       
RECITALS
1
AGREEMENT
1
ARTICLE I.
1
GRANT OF OPTION
1
 
Section 1.1.           
Grant of Option
1
 
Section 1.2.
Fair Market Value
1
 
Section 1.3.
Purchase Price
1
 
Section 1.4.
Time for Exercise
2
 
Section 1.5.
Partial Exercise
2
 
Section 1.6.
Fractional Shares
2
 
Section 1.7.
Method of Exercise
2
 
Section 1.8.
Termination of Option
2
 
Section 1.9.
Payment upon Change of Control
3
ARTICLE II
4
RESTRICTIONS AND LIMITATIONS
4
 
Section 2.1.
Effect on Other Agreements
4
 
Section 2.2.
Limitation on Payments
4
 
Section 2.3.
Shares as Investment
4
 
Section 2.4.
Reclassification, Consolidation, or Merger
4
 
Section 2.5.
Limitations Upon Transfer of Option
4
 
Section 2.6.
Limitations Upon Transfer of Shares
4
 
Section 2.7.
Rights as Shareholder
5
ARTICLE III
5
ADMINISTRATIVE PROVISIONS
5
 
Section 3.1.
Notices
5
 
Section 3.2.
Binding Effect
5
 
Section 3.3.
Nonqualified Options
5
 
Section 3.4.
Incorporation of the 2008 Plan
5
 
Section 3.5.
Effective Date of Option Agreement
5



 
i

--------------------------------------------------------------------------------

 
 
NONQUALIFIED STOCK OPTION AGREEMENT
BETWEEN
SILVERLEAF RESORTS, INC.
AND
___________________________


This Nonqualified Stock Option Agreement (the “Option Agreement”) is made
between SILVERLEAF RESORTS, INC., a Texas Corporation (the “Company”), and
_____________________ (“Optionee”), effective as of the date specified below.


RECITALS:


A.           As Optionee is a valuable Director of the Company, the Company
considers it desirable and in its best interests that Optionee be given an
inducement to acquire a proprietary interest in the Company and an added
incentive to advance the interests of the Company in the form of options to
purchase common shares of the Company;


B.           The stock options granted hereunder are granted pursuant to the
terms of the 2008 Stock Option Plan for Silverleaf Resorts, Inc., which was
adopted by the Company’s shareholders effective as of July 29, 2008 (the “2008
Plan”), and are intended to be Non-Qualified Options as defined in the 2008 Plan
and not Incentive Options as defined in Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”); and


C.           The stock options granted hereunder may not be exercised and the
stock options will terminate unless the 2008 Plan has been approved by the
shareholders within twelve (12) months of the date the 2008 Plan was adopted by
the Company.




AGREEMENT:


NOW, THEREFORE, in consideration of the promises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
Parties agree as follows:


ARTICLE I.
GRANT OF OPTION


Section 1.1.         Grant of Option.  The Company hereby grants to Optionee the
right and option to purchase from it, on the terms and conditions following, all
or any part of an aggregate of Seventy-five Thousand (75,000) shares of the
authorized $0.01 par value common shares of the Company.


Section 1.2.         Fair Market Value.  The fair market value of the Company's
$0.01 par value common shares as of the effective date of this Option Agreement
is ONE AND 895/1,000 DOLLARS ($1.895) per share, as determined by the
Compensation Committee of the Company's Board of Directors pursuant to Section
7.3 of the 2008 Plan.


Section 1.3.         Purchase Price.  The purchase price for each share
purchasable hereunder shall be ONE AND 895/1,000 DOLLARS ($1.895).

 
 

--------------------------------------------------------------------------------

 

Section 1.4.         Time for Exercise.   Optionee may elect to exercise the
options at the times and for the number of shares indicated as follows:


 
(a)
On or after August 14, 2009, to and including August 13, 2010, 18,750 shares;
and



 
(b)
On or after August 14, 2010, to and including August 13, 2011, an additional
18,750 shares;



 
(c)
On or after August 14, 2011, to and including August 13, 2012, an additional
18,750 shares;



 
(d)
On or after August 14, 2012, but before August 14, 2018 (the “Option Termination
Date”),  an additional 18, 750 shares.



However, if Optionee does not purchase the full number of shares to which
Optionee is entitled in any period above, Optionee is permitted to purchase
those remaining shares in a later period through and including the Option
Termination Date, in addition to those shares which Optionee may otherwise be
entitled to purchase.


Section 1.5.         Partial Exercise.  No partial exercise of such option may
be for less than 100 full shares.


Section 1.6.         Fractional Shares.  In no event shall the Company be
required to transfer fractional shares to the Optionee.


Section 1.7.         Method of Exercise.  The option shall be exercised by
Optionee as to all or part of the shares covered by the option by giving written
notice of such exercise to the Company, specifying the number of shares to be
purchased and specifying a business day not more than fifteen (15) days from the
date such notice is given, for the payment of the purchase price against
delivery of the shares being purchased.  Such notice shall set forth a
statement, if required by Section 8.8 of the 2008 Plan and Section 2.3 of this
Option Agreement, that the shares are being acquired for investment.


Subject to any applicable laws or regulations and to the terms of Sections 8.8,
12.5, and 13.1 of the 2008 Plan, the Company shall cause certificates for the
Shares so purchased to be delivered to Optionee at the principal business office
of the Company, against payment of the full purchase price, on the date
specified in the notice of exercise, such payment to be made in cash or by
certified check or by transfer and delivery of shares of the common stock of the
Company as provided in Section 7.4 of the 2008 Plan.


Section 1.8.         Termination of Option.  The option and all rights granted
by this Option Agreement, to the extent those rights have not been exercised,
will terminate and become null and void on the sooner of:

 
2

--------------------------------------------------------------------------------

 

 
(a)
Such date as is ten (10) years from the date of this Option Agreement;



 
(b)
The Option Termination Date as defined in Section 1.4 hereof;



 
(c)
The date which is three months after the date Optionee ceases to continually
serve as a Director, Officer or Employee of the Company, if such cessation is by
disability, retirement, or dismissal other than for cause, as defined in Section
9.4 of the 2008 Plan, provided that in the event of Optionee's cessation of
directorship, office or employment under such terms, Optionee may exercise such
option only to the extent that Optionee was entitled to exercise it on the date
of Optionee's cessation of directorship, office or employment;



 
(d)
The date Optionee ceases to continually serve as a Director, Officer or Employee
of the Company if such cessation is by voluntary termination or dismissal for
cause as defined in Sections 9.3 and 9.4 of the 2008 Plan;



 
(e)
The date which is one year following the death of Optionee if Optionee dies
while serving as a Director, Officer or Employee of the Company or within the
three-month period following the termination of such directorship, office or
employment if such termination was by disability, retirement, or dismissal other
than for cause.  In the event of Optionee's death under such terms, the person
or persons to whom Optionee's rights under the option shall pass, whether by
will or by the applicable laws of descent and distribution, may exercise such
option pursuant to Section 8.7 of the 2008 Plan only to the extent that Optionee
was entitled to exercise it on the date of Optionee's death; or



 
(f)
Subject to payment being made by the Company under Section 1.9, the date of a
change of control of the Company.  A “change in control” of the Company shall
have the same meaning that such phrase has under Section 10.2 of the 2008 Plan.



For purposes of the foregoing provisions, serving as a Director, Officer or
Employee of a subsidiary corporation or parent corporation of the Company, as
defined in the 2008 Plan, shall be deemed to be serving as a Director, Officer
or Employee of the Company.


Section 1.9.         Payment upon Change of Control.  Provided that the grant of
this Non-Qualified Option has been approved in the manner set forth in Section
2.6 hereof, upon a change of control of the Company, the Company shall pay and
the Optionee shall be entitled to receive from the Company, with respect to each
Share subject to this Non-Qualified Option, an amount of cash equal to the
excess of the fair market value of such Share immediately prior to the
occurrence of the change of control over the exercise price per Share of this
Non-Qualified Option.

 
3

--------------------------------------------------------------------------------

 

ARTICLE II
RESTRICTIONS AND LIMITATIONS


Section 2.1.         Effect on Other Agreements.  Nothing herein contained shall
be deemed to modify the terms of any other agreement between the Company and
Optionee.


Section 2.2.         Limitation on Payments .  If it is determined, in the
manner provided under Article XI of the 2008 Plan, that Article XI of the 2008
Plan applies to a payment or payments made under this Option Agreement, then
such payment or payments to the Employee shall be reduced as provided in Article
XI of the 2008 Plan.  This reduction of payments under Article XI of the 2008
Plan is designed to result in the maximum after tax amount for the Employee by
taking into account the effect that section 4999 of the Code could have on the
payment or payments.


Section 2.3.         Shares as Investment.  By accepting this option and if
required by the 2008 Plan, Optionee acknowledges for Optionee, Optionee's heirs,
and legatees that any and all shares purchased under this Option Agreement shall
be acquired for investment and not for or with a view towards distribution, and
upon the transfer of any or all of the shares subject to the option granted
hereunder, Optionee, or Optionee's heirs or legatees receiving such shares,
shall deliver to the Company a representation in writing that such shares are
being acquired in good faith for investment and not for or with a view towards
distribution.


Section 2.4.         Reclassification, Consolidation, or Merger.  Adjustments to
the number of shares subject to the option and the option price for them shall
be proportionately adjusted, pursuant to Section 10.1 of the 2008 Plan.


Section 2.5.         Limitations Upon Transfer of Option.  During the lifetime
of Optionee, the option and all rights granted in this Option Agreement shall be
exercisable only by the Optionee, and except as Section 1.8(f) of this Option
Agreement otherwise provides, the option and all rights granted under this
Option Agreement shall not be transferred, assigned, pledged, or hypothecated in
any way (whether by operation of law or otherwise), and shall not be subject to
execution, attachment, or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate, or otherwise dispose of such option or of such rights
contrary to the provisions in this Option Agreement, or upon the levy or any
attachment or similar process upon such option or such rights, such option and
such rights shall immediately become null and void.


Section 2.6.         Limitations Upon Transfer of Shares.  No shares acquired by
Optionee pursuant to this Option Agreement shall be sold or disposed of within
six (6) months following the date of acquisition of such shares, unless either
the grant of this Non-Qualified Option is approved by the Board of Directors, or
a committee of the Board of Directors that is composed solely of two or more
non-employee directors as defined in Rule 16b-3 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or the grant of this Non-Qualified
Option is approved or ratified, in compliance with Section 14 of the Exchange
Act, by either:  the affirmative votes of the holders of a majority of the
securities of the Company present, or represented, and entitled to vote at a
meeting duly held in accordance with the applicable laws of the state or other
jurisdiction in which the Company is incorporated, or the written consent of the
holders of a majority of the securities of the Company entitled to vote,
provided that such ratification occurs no later than the date of the next annual
meeting of the shareholders.  Any attempted sale, disposal or transfer of such
shares in violation of the foregoing restrictions on transfer shall be without
effect.  All shares transferred to Optionee pursuant to the exercise of the
option granted hereby shall be clearly marked with the foregoing restrictions on
transfer to the extent applicable.

 
4

--------------------------------------------------------------------------------

 

Section 2.7.        Rights as Shareholder.  Neither Optionee nor Optionee's
executor, administrator, heirs, or legatees, shall be or have any rights or
privileges of a shareholder of the Company in respect of the shares transferable
upon exercise of the option granted under this Option Agreement, unless and
until certificates representing such shares shall have been endorsed,
transferred, and delivered and the Optionee, or the Optionee's executor,
administrator, heirs or legatees, as the case may be, has caused his name to be
entered as the shareholder of record on the books of the Company.


ARTICLE III
ADMINISTRATIVE PROVISIONS


Section 3.1.         Notices.  Any notice to be given under the terms of this
Option Agreement shall be addressed to the Parties as follows:


If to the Company:


 
Silverleaf Resorts, Inc.

 
Attn:  Robert E. Mead, Chief Executive Officer

 
1221 River Bend Drive, Suite 120

 
Dallas, Texas 75247



If to Optionee:




Any Party may change its address by giving notice in writing, stating its new
address, to the other Party as provided in the foregoing manner.  Any notice
shall be deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as herein required, certified and deposited (postage and
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.


Section 3.2.         Binding Effect.  This Option Agreement shall be binding
upon the heirs, executors, administrators, and successors of the parties hereto.


Section 3.3.         Nonqualified Options.  The options granted hereunder are
intended to be Nonqualified Options as defined in the 2008 Plan.


Section 3.4.         Incorporation of the 2008 Plan.  The terms, conditions and
limitations contained in the 2008 Plan are incorporated herein by reference and
such provisions shall control to the extent they are not specifically contrary
to a provision of this Option Agreement.


Section 3.5.         Effective Date of Option Agreement.  This Option Agreement
is effective as of the 14th day of August, 2008.

 
5

--------------------------------------------------------------------------------

 



DATES OF EXECUTION:
 
SILVERLEAF RESORTS, INC., the Company
                       
______________, _____
 
By: 
       
Authorized Officer
                       
______________, _____
         
Optionee

 
 
6

--------------------------------------------------------------------------------